                                                                     1



 1                   IN THE UNITED STATES DISTRICT COURT

 2                         FOR THE DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,         )    Case No. 2:16-cr-279-JAD-PAL
 4                                     )
                   Plaintiffs,         )    ORDER UNSEALING TRANSCRIPT
 5                                     )
     v.                                )
 6                                     )
     JOSHUA SADAT WASHINGTON,          )
 7                                     )
                   Defendant.          )
 8

 9            Upon the request of Michael Tanaka, Esq., and good cause

10 appearing:

11            IT IS HEREBY ORDERED the following transcript which

12 contains a sealed portion shall be unsealed in order to permit the

13 Court Reporter to prepare transcript of the following hearing and

14 sealed portion:     2/20/18, ECF 182, Calendar Call & Sealed Hearing.

15            IT IS FURTHER ORDERED that the Court Reporter shall

16 transcribe the sealed portion of the hearing identified herein and

17 provide a copy of the sealed portion to Michael Tanaka, Esq.

18            IT IS FURTHER ORDERED that the transcript portion

19 identified herein shall remain under seal on the public record

20 until further order of this Court, or the Ninth Circuit Court of

21 Appeals.

22

23            Dated: May
              DATED  this13, 2019. day of          , 2019.

24

25                                      THE HONORABLE JENNIFER A. DORSEY
                                        United States District Judge
